Citation Nr: 0416620	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In December 2003, the veteran participated in a hearing 
conducted by the undersigned Veterans Law Judge at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A diagnosis of PTSD was made when the veteran was afforded a 
VA examination in October 2001.  At the time, the veteran 
reported that he witnessed fights, shooting, and mortar 
attacks.  In other written statements and oral testimony, the 
veteran stated that he saw wounded soldiers in the hospital.  
The veteran has also reported that his service included six 
months in Vietnam, and he submitted a copy of a service visa 
for Vietnam.  However, the available service personnel 
records only show overseas service in Japan.  Therefore, 
further efforts to verify the veteran's stressors should be 
undertaken, and a nexus opinion regarding PTSD should be 
secured.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should prepare a summary of 
the claimed stressors based on review of 
all pertinent documents, to include the 
veteran's April 2002 stressor statement, 
August 2003 substantive appeal, and 
December 2003 personal hearing testimony.  
The veteran should be requested to 
provide additional details as needed.  
This summary, and all associated 
documents, should be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR).  They should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressors.  

3.  Following #1-2 above, the AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the AMC 
determines that the record establishes 
the existence of a stressor or stressors, 
the AMC must specify what stressor or 
stressors in service it has determined 
are established by the record.  

4.  After completion of #1-3 above, the 
AMC should schedule the veteran for a 
psychological examination to determine 
the diagnoses of all psychiatric 
disorders, to include PTSD.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  The 
examination report should reflect review 
of all the records in the claims folder.  
If PTSD is diagnosed, the examiner should 
specify the stressor found to be 
productive of PTSD.  The examiner should 
also discuss the link between the current 
symptomatology and the inservice 
stressor.  The opinion must be supported 
by a thorough complete rationale based on 
sound medical principles.  

5.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  After undertaking any other 
development deemed essential, the AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


